
	
		II
		112th CONGRESS
		2d Session
		S. 3649
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2012
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Comprehensive Environmental Response,
		  Compensation, and Liability Act of 1980 to provide assistance for natural
		  disaster response at Superfund sites, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Superfund Emergency Response Act
			 of 2012.
		2.Disaster
			 response at sites on the National Priorities List
			(a)In
			 generalNotwithstanding any other provision of law, the
			 Administrator of the Environmental Protection Agency (referred to in this
			 section as the Administrator) may carry out any assessment,
			 monitoring, remediation, repair, or construction activity that the
			 Administrator determines to be necessary at a site that—
				(1)is proposed to be
			 listed on, is listed on, or has been deleted from, the National Priorities List
			 under the Comprehensive Environmental Response, Compensation, and Liability Act
			 of 1980 (42 U.S.C. 9601 et seq.); and
				(2)is located in an
			 area that the President has declared a major disaster in accordance with
			 section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5170).
				(b)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2013 through 2018.
			3.Disaster
			 assessmentsTitle I of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9601 et seq.) is amended by adding at the end the following:
			
				129.Site
				assessments after a major disaster
					(a)In
				generalThe Governor or Senator of a State may request that the
				Administrator carry out an assessment and submit a report on the impacts, if
				any, of a major disaster (as defined in section 102 of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) on any site that
				is—
						(1)proposed to be
				listed on or listed on the National Priorities List; and
						(2)located in an
				area that the President has declared a major disaster in accordance with
				section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (42 U.S.C. 5170).
						(b)Response
						(1)In
				generalNot later than 15 days after the date on which a request
				described in subsection (a) is submitted, the Administrator shall—
							(A)determine whether
				to carry out the assessment; and
							(B)inform the
				Governor or Senator, as applicable, of the determination.
							(2)Preliminary
				assessment
							(A)In
				generalIf the Administrator determines to carry out an
				assessment under this section, the assessment shall include—
								(i)an evaluation of
				whether the major disaster resulted in the release of any contaminants into the
				ambient environment that threaten public health and the environment;
								(ii)an assessment of
				any actions necessary to mitigate a toxic release, repair any damage, or
				provide monitoring in response to damage associated with the major disaster,
				along with an estimate of the cost to complete those actions;
								(iii)a list of any
				actions already taken by Administrator, including actions in coordination with
				State and local governments, to prevent, mitigate, or remediate any damage
				resulting from the major disaster at the site; and
								(iv)any information
				needed to alert the public to any threat, or potential threat, to public health
				and the environment relating to the release of contaminants at the site as a
				result of a major disaster.
								(B)Public
				noticeNot later than 30 days after the date on which the
				Administrator determines to carry out an assessment described in subsection
				(a), the Administrator shall—
								(i)complete the
				assessment; and
								(ii)publish the
				results of the assessment on a publicly accessible Internet site.
								(3)Amended
				assessmentThe Administrator may amend or update any assessment
				carried out under this section during the 1-year period following the date on
				which the Administrator determines to carry out the
				assessment.
						.
		4.Study of sites
			 on the National Priorities List and extreme weatherTitle III of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9651 et seq.) is
			 amended by adding at the end the following:
			
				313.Study on sites
				on the National Priorities List and extreme weather
					(a)Definition of
				extreme weather eventIn this section, the term extreme
				weather event means—
						(1)severe and
				unseasonable weather;
						(2)heavy
				precipitation;
						(3)a
				hurricane;
						(4)a storm
				surge;
						(5)a tornado or
				other windstorm, including a derecho;
						(6)extreme heat and
				cold; and
						(7)any other event
				that qualifies as a major disaster under section 102 of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5122).
						(b)StudyNot
				later than 2 years after the date of enactment of this section, the
				Administrator shall carry out a study and submit to Congress a report that
				includes—
						(1)an assessment of
				the existing vulnerability of each property that, due to an extreme weather
				event, is proposed to be listed, listed, or removed from the National
				Priorities List, particularly in relation to the potential for contaminants to
				leach or enter into the ambient environment and threaten public health;
						(2)an evaluation of
				the quantity of properties proposed to be listed or listed on the National
				Priorities List in areas that are prone to flooding as a result of an extreme
				weather event, including an estimate of the cost necessary to remediate each
				site so that the site can be removed from the National Priorities List;
				and
						(3)any
				recommendations of the Administrator relating to—
							(A)emergency
				response protocols in the event of an extreme weather event to prevent any
				release of contaminants into the ambient environment, including coordination
				between the regional office, appropriate State and local officials, and any
				relevant community advisory groups;
							(B)strategies the
				Administrator determines necessary to improve the resiliency of assessments,
				monitoring, or construction carried out on proprieties on the National
				Priorities List as extreme weather events become more common; and
							(C)additional
				policies necessary to enhance the resiliency of properties on the National
				Priorities List as a result of extreme weather events, including any
				modifications of existing Federal
				law.
							.
		
